 

Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) by and between QSAM Biosciences, Inc., a
Delaware corporation with an address of 8305 Summerwood Dr., Austin, TX 78759
(the “Company”), and C. Richard Piazza with a current residence located at 6226
Lindyann Ln., Houston, TX 77008 (the “Executive”).

 

RECITALS

 

WHEREAS, the Company desires to secure the employment of the Executive upon the
terms and conditions hereinafter set forth.

 

WHEREAS, the Executive desires to accept such employment with the Company upon
the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and promises contained herein, the parties, each intending to be
legally bound hereby, agree as follows:

 

2. Employment.

 

2.1 The Company hereby agrees to employ the Executive and the Executive hereby
agrees to serve the Company on the terms and conditions set forth in this
Agreement.

 

3. Term; Renewal.

 

2.1 The initial term of the Executive’s employment under this Agreement shall
commence as of November 6, 2020 (the “Effective Date”) and shall continue for a
period of three (3) years ending on the third anniversary of the Effective Date
(the “Initial Term”), unless such employment is sooner terminated by either the
Executive or the Company in accordance with the terms of this Agreement.

 

2.2 The term of this Agreement may be extended for such periods (the “Renewal
Term(s)”) as the parties may mutually agree on or before the scheduled
expiration of the Initial Term or any Renewal Term. To be effective, any such
agreement to extend the term of the Agreement for an additional Renewal Term
must be by mutual consent in writing at least six (6) months prior to the
scheduled expiration of the Initial Term or any Renewal Term, as the case may
be, signed by the Executive and a duly authorized representative of the Company;
such negotiation(s) and signatures shall not be unreasonably withheld. If no
such agreement is reached, the Executive’s employment under this Agreement shall
cease as of the end of the Initial Term or any then current Renewal Term, as the
case may be.

 

 

 

 

2.3 As used in this Agreement, the term “Employment Period” shall be deemed to
refer to and include the period during the Initial Term and any Renewal Term
that the Executive is employed by the Company pursuant to the terms and
provisions of this Agreement.

 

5. Duties and Responsibilities.

 

3.1 During the Employment Period, the Executive shall be employed as Executive
Chairman of the Company. The Executive shall report to the Board of Directors
(BOD), and perform such duties and have such responsibilities, consistent with
their position and past experience, as may be assigned to him from time to time,
by the BOD. Nothing in this Section 3.1 shall limit the Executive’s opportunity
to be considered for promotions to other positions in the Company during the
Employment Period. The Company and the Executive may, from time to time, agree
upon the assignment of temporary or interim duties to the Executive (“Interim
Assignments”).

 

3.2 The Executive shall devote his entire business related working time,
attention and energies to the business and affairs of the Company, shall
faithfully, diligently and competently perform the duties of his employment, and
shall do all reasonably within his power to promote, develop and extend the
business of the Company. Notwithstanding the foregoing, the Executive shall be
permitted to serve on company, consulting, industry, civic, educational or
charitable boards or committees, so long as such activities do not compete
directly with the available Company services or products or unduly interfere
with the performance of the Executive’s duties and responsibilities as an
employee of the Company.

 

3.3 The Executive shall perform their duties hereunder at the offices of the
Company or such other site or sites as may be selected by the Company within a
50 mile radius of the Executive’s current residence. The Executive shall be
available for travel as needed for the performance of his job duties.

 

6. Compensation.

 

4.1 Base Salary. The Company shall pay the Executive a base salary (the “Base
Salary”) as approved by the Board of Directors. The Executive’s Base Salary upon
execution of this Agreement shall be $225,000 per year; provided however, until
such time that the Company successfully commences human testing of its initial
drug candidate and starts to receive satisfactory safety and efficacy data from
such tests, as reasonably confirmed by the BOD, the Executive shall receive a
reduced salary in an amount to be determined by the BOD and reasonably approved
by the Executive. The Base Salary shall be payable in accordance with the
Company’s regular payroll practice for its executives. During the Employment
Period, the Base Salary shall be reviewed annually beginning no later than
January 2022 for possible increase in accordance with the Company’s compensation
policies pertaining to executive personnel at the senior management level, but
annual salary adjustments are not guaranteed. Following any increase in the Base
Salary, the new salary shall be considered the Base Salary. Any increase in the
Base Salary shall not limit or reduce any other obligation of either party under
this Agreement.

 

 

 

 

4.3 Management Incentive Plan. In addition to the Base Salary referred to in
Section 4.1, the Executive shall be entitled to participate in the QSAM
Management Incentive Plan (the “MIP”) if such plan becomes available. The MIP
generally provides for the payment of stock and/or cash bonus awards to the
executive officers of the Company based on the achievement of performance
objectives. The stock and/or cash bonus amount, qualifying performance
objectives and terms required to earn the incentive bonus for the Executive
shall be based upon the annual business plan, corporate objectives and budget
prepared by the executive team and approved by the Board of Directors prior to
the start of the new fiscal year but no more than sixty (60) days following the
start of the relevant fiscal year. Bonuses awarded under the MIP generally are
paid during the month of February in the year following the plan year for which
the bonuses are awarded, notwithstanding such, Bonuses awarded under the MIP
shall be paid no later than March 31st following the plan year for which the
bonuses are awarded.

 

4.3 Series E-1 Incentive Preferred Stock Plan. The Executive also shall be
entitled to participate in the QSAM Series E-1 Incentive Preferred Stock Plan
(the “Preferred Stock Plan”). The Issuance Agreement, as provided under the
Preferred Stock Plan, between the parties shall remain in effect during the term
of this Agreement.

 

6. Benefits.

 

5.1 The Executive shall be entitled to participate in all employee benefit plans
and programs that are generally available to the salaried employees of the
Company during the Employment Period (the “Regular Benefits”).

 

5.2 In addition to the Regular Benefits, the Executive shall be eligible to
participate in any additional compensation programs or arrangements relating to,
or arising out of, a change in control of the Company that are adopted by the
Company after the date of this Agreement and made generally available to the
other senior executive officers of the Company as a group.

 

6. Expenses and Vacations.

 

6.1 Expenses. The Executive shall be reimbursed for the reasonable business
expenses incurred by him in connection with the performance of their duties
under this Agreement upon presentation of an itemized account and written proof
of such expenses and provided that such expenses are of the type customarily
reimbursed by the Company and have been approved in accordance with any
procedures of the Company then in effect.

 

6.2 Vacations, Sick Leave and Personal Time Off. The Executive shall be entitled
to paid vacation, paid sick leave and paid personal time off (“PTO”)
administered under the Company’s Employee Leave Time Programs (the “Leave
Program”). The Company may modify the Leave Program at any time within its sole
and absolute discretion, however the Executive shall receive written notice of
any modifications to the Leave Program sixty (60) days before such modifications
are implemented.

 

7. Termination. The Executive’s employment by the Company under this Agreement
may be terminated prior to the end of the Initial Term or any then-current
Renewal Term in accordance with the provisions of this Section 7.

 

 

 

 

7.1 Termination by the Company for Cause. The Company may terminate the
employment of the Executive hereunder at any time and without prior notice for
“Cause.” For purposes of this Section 7.1, the term “Cause” shall mean and
include any of the following:

 

(a) the conviction of the Executive, or the entry of a plea of nolo contendere
by the Executive, for a felony; or

 

(b) the commission by the Executive of any act of fraud, misappropriation,
embezzlement, regardless of whether such act is related to their duties under
this Agreement; or

 

(c) the violation of a published Company policy which stipulates the Executive
may be terminated by the Company for cause.

 

7.2 Termination by the Executive for any Reason. The Executive may terminate
their employment hereunder at any time for any reason whatsoever by giving the
Company written notice of the intent to do so at least thirty (30) days prior to
the date on which the proposed termination is to be effective.

 

7.3 Termination by the Company without Cause. The Company may terminate the
employment of the Executive hereunder at any time without Cause, for any reason
whatsoever, by giving the Executive written notice of its intent to do so at
least thirty (30) days prior to the date on which the proposed termination is to
be effective.

 

7.4 Termination by the Executive Following a Material Change. The Executive may
terminate their employment hereunder upon thirty (30) days prior written notice
to the Company following a “Material Change.” For purposes of this Section 7.4,
the term “Material Change” shall mean and include any of the following:

 

(a) a fundamental change in the duties and responsibilities of the Executive
(excluding Interim Assignments) which is inconsistent with the duties and
responsibilities normally associated with the position of Executive Chairman (or
such other position Executive may be promoted to during the Employment Period),
which change has not been reversed within thirty (30) days after the delivery to
the Company of written notice from the Executive objecting to such change; or

 

(b) Executive is required to report to a person other than the BOD of the
Company, which such reporting obligation is not reversed within thirty (30) days
after the delivery to the Company of written notice from the Executive objecting
to such reporting obligation; or

 

(c) reduction in or failure by the Company to pay to Executive the Base Salary
as set forth in Section 4.1 hereof unless agreed to by the Executive; or

 

(d) failure of the Company to pay, if and when due, any bonus to which the
Executive is entitled under the MIP, as then in effect; or

 

 

 

 

(e) any other material breach by the Company of any material term hereof, which
breach has not been remedied within 30 days after the delivery to the Company of
written notice thereof; or

 

(f) a material breach by the Company of any of the material terms, covenants,
conditions and/or agreements under any Preferred Stock Plan or stock option
agreement entered into between Executive and the Company, which breach has not
been remedied within 30 days after the delivery to the Company of written notice
thereof; or

 

(g) a relocation of the Executive office more than fifty miles from the current
location as of the execution of this agreement.

 

7.5 Termination Upon the Death of the Executive. In the event that the Executive
shall die at any time during the Employment Period, the Executive’s employment
hereunder shall terminate immediately.

 

7.6 Termination Upon the Disability of the Executive. In the event that the
Executive shall become “disabled” at any time during the Employment Period, the
Company shall have the right (but not the obligation) to terminate the
Executive’s employment hereunder on thirty (30) days prior written notice to the
Executive. For purposes of this Section 7.6, the Executive shall be deemed to be
“disabled” when he or she is considered disabled by two (2) medical
professionals, and such consideration is documented in a writing to the Company
and the Executive of such disability.

 

7.7 Termination Upon Expiration of Initial Term or Renewal Term. Unless action
is taken to extend the Initial Term or any then-current Renewal Term in
accordance with the provisions of Section 2.2 above, the Executive’s employment
under this Agreement shall terminate automatically and without the taking of any
action by the Company or the Executive as of the end of the Initial Term or any
then-current Renewal Term.

 

8. Effect of Termination.

 

8.1 Termination by the Company for Cause. Upon a termination of the Executive’s
employment hereunder in accordance with the terms and provisions of Section 7.1,
the Executive shall be entitled to receive their current Base Salary and Regular
Benefits, including a lump-sum payment in respect of any accrued but unused PTO
under the Leave Program (“Accrued Salary and Benefits”), calculated through the
date such termination is effective, but the Executive thereafter shall not be
entitled to receive any additional compensation from the Company. The Executive
shall continue to be bound by the terms and provisions of Sections 10, 11, 12,
13 and 14 in accordance with their terms.

 

8.2 Termination by the Executive for any Reason.

 

(a) Upon a termination of the Executive’s employment hereunder in accordance
with the terms and provisions of Section 7.2, the Executive shall be entitled to
receive all Accrued Salary and Benefits calculated through the date such
termination is effective. The Executive thereafter shall not be entitled to
receive any additional compensation from the Company.

 

 

 

 

(b) Notwithstanding the termination of Executive’s employment, the Executive
shall continue to be bound by the terms and provisions of Sections 10, 11, 12,
13 and 14 in accordance with their terms.

 

8.3 Termination by the Company without Cause; Termination by the Executive
Following a Material Change.

 

(a) Upon a termination of the Executive’s employment hereunder in accordance
with the terms and provisions of Section 7.3 or Section 7.4, the Executive shall
be entitled to receive the following (sometimes hereinafter referred to
collectively as the “Accrued Total Compensation and Benefits”):

 

(i) all Accrued Salary and Benefits calculated through the date such termination
is effective, and

 

(ii) a pro-rated portion of any bonus to which the Executive otherwise would
have been entitled under the MIP with respect to the plan year during which the
termination is effective (the “Pro-Rated Current Year Bonus”), or

 

(iii) a lump sum payment equal to fifty percent (50%) of Executive’s
then-current full target bonus opportunity under the MIP (payable during the
month of March in the year following the year during which the Executive’s
employment hereunder is terminated), whichever of Sections 8.3(a)(ii) or
8.3(a)(iii) is greater; and

 

(iv) any and all remaining stock options and/or restricted stock previously
granted to the Executive by the Company that has not already vested through the
date such termination is effective, will immediately vest upon the date such
termination is effective. Furthermore, the executive will be granted a two year
period to exercise any outstanding options.

 

(b) In addition to the foregoing, the Executive shall be entitled to receive the
following additional compensation and benefits upon a termination of employment
in accordance with the terms and provisions of Section 7.3 or Section 7.4:

 

(i) salary continuation and COBRA premiums for a period of twelve (12) months
(payable in accordance with the Company’s regular payroll practices) following
the effective date of the termination of the Executive’s employment hereunder;

 

(c) Except for the compensation and benefits specified in paragraphs (a) and (b)
above, the Executive thereafter shall not be entitled to receive any additional
compensation from the Company.

 

(d) Notwithstanding the termination of Executive’s employment and except as set
forth in paragraph (e) below, the Executive shall continue to be bound by the
terms and provisions of Sections 10, 11, 12, 13 and 14 in accordance with their
terms.

 

 

 

 

(e) In the event that the Executive desires to obtain relief from the
non-competition provisions set forth in Section 11, the Executive may submit a
written waiver request to the Company, which shall reasonably be granted by the
Company within sixty (60) days after receipt. The written waiver request shall
include disclosure of the organization, role and responsibilities the Executive
intends to pursue. Provided the Company agrees to the waiver, the
non-competition provisions set forth in Section 11 shall terminate subject to
any reasonable qualifications stipulated by the Company, and the Executive
thereafter shall not be entitled to any additional compensation or benefits
under paragraph (b) above (it being understood that nothing in this paragraph
(e) shall affect or impair the Executive’s right to receive the Accrued Total
Compensation and Benefits specified in paragraph (a) above). In the event that a
waiver granted under this paragraph (e) shall be effective for less than the
full nine (9) month period of restriction, the Executive shall be entitled to a
pro-rated portion of the compensation and benefits specified in paragraph (b).

 

8.4 Termination Upon the Death of the Executive. Upon a termination of the
Executive’s employment hereunder in accordance with the terms and provisions of
Section 7.5, the Company shall have no further liability or obligation to the
Executive’s estate, except that the Executive’s estate shall be entitled to
receive (a) all Accrued Total Compensation and Benefits calculated through the
date such termination is effective, and (b) the payments provided under any
group life insurance policy or policies, if any, which may be in effect
generally for the benefit of all full-time salaried employees of the Company.

 

8.5 Termination Upon the Disability of the Executive. Upon a termination of the
Executive’s employment hereunder in accordance with the terms and provisions of
Section 7.6, the Company shall have no further liability or obligation to the
Executive, except that the Executive shall be entitled to receive (a) all
Accrued Total Compensation and Benefits calculated through the date such
termination is effective, and (b) the payments provided under any group
disability benefit insurance policy, if any, which may be in effect generally
for the benefit of all full-time salaried employees of the Company.
Notwithstanding the termination of Executive’s employment, the Executive shall
continue to be bound by the terms and provisions of Sections 10, 11, 12, 13 and
14 in accordance with their terms.

 

8.6 Termination Upon Expiration of Initial Term or Renewal Term.

 

(b) Upon a termination of the Executive’s employment hereunder in accordance
with the terms and provisions of Section 7.7, the Executive shall be entitled to
receive all Accrued Total Compensation and Benefits calculated through the date
such termination is effective. In addition, a termination for expiration and
nonrenewal of the contract shall be treated as a termination without clause and
the Executive will be entitled to the benefits contained in Section 8.3 of this
agreement.

 

(b) Notwithstanding the termination of Executive’s employment, the Executive
shall continue to be bound by the terms and provisions of Sections 10, 11, 12,
13 and 14 in accordance with their terms.

 

 

 

 

9. Representations and Warranties by the Executive. The Executive hereby
represents and warrants to the Company that the execution and delivery by the
Executive of this Agreement do not, and the performance by the Executive of the
Executive’s obligations hereunder will not, with or without the giving of notice
or the passage of time, or both: (a) violate any judgment, writ, injunction or
order of any court, arbitrator or governmental agency applicable to the
Executive, or (b) conflict with, result in a breach of the provisions of or the
termination of, or constitute a default under, any agreement to which the
Executive is a party or by which the Executive is or may be bound.

 

11. Inventions and Confidential Information. The Executive hereby covenants,
agrees and acknowledges that employment under this Agreement is pursuant to
execution of the Company’s form of Proprietary Information and Inventions
Assignment Agreement (“PIIA”), which requires, among other things, the
assignment of rights to any company related invention made during your
employment at Company and non-disclosure of proprietary information.

 

12. Non-Competition.

 

12.1 Executive agrees that they will not, during the term of their employment
and for a period of twelve (12) months after the termination of their employment
for any reason whatsoever, unless acting with the prior written consent of the
Company, directly or indirectly, own, manage, operate, join, control, finance or
participate in the ownership, management, operation, control or financing of, or
be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with, any business or enterprises which
directly competes with the Company and which engages in the activities engaged
in by the Company (the “Prohibited Activities”). This Section 11 shall not be
construed to prohibit the ownership of not more than 5% of the capital stock of
any corporation having a class of securities registered pursuant to the
Securities Exchange Act of 1934.

 

13. No Solicitation.

 

12.1 The Executive agrees that they will not, for a period of twelve (12) months
after the termination of their employment hereunder, solicit for employment,
either directly or indirectly, any person, who was, during the Employment
Period, an employee of the Company.

 

12.2 The Executive agrees that they will not, for a period of twelve (12) months
after the termination of their employment hereunder, directly call on or solicit
any person, firm, corporation or other entity who or which was, during the last
twelve (12) months of the Employment Period, a customer, client or prospective
client of the Company (herein referred to as the “Client”), if a principal
purpose of such contact or solicitation is to solicit (i) specific business or
projects that were ongoing or in discussion with such Client and the Company as
of the date of the termination of the Executive’s employment hereunder, or (ii)
other specific business or projects for such Client for which all of the
following are the same as for the specific business or projects that were
ongoing or in discussion with such Client and the Company as of the date of
termination of the Executive’s employment hereunder.

 

 

 

 

14. Equitable Relief.

 

13.1 The Executive acknowledges that the restrictions contained in Sections 10,
11 and 12 hereof are reasonable and necessary to protect the legitimate interest
of the Company, that the Company would not have entered into this Agreement in
the absence of such restrictions, and that violation of any provision of those
Sections (which has not previously terminated or been waived) will result in
irreparable injury to the Company. The Executive also acknowledges that the
Company shall be entitled to preliminary and permanent injunctive relief,
without the necessity of proving actual damages, as well as an equity accounting
of all earnings, profits and other benefits arising from any such violation,
which rights shall be cumulative and in addition to any other rights or remedies
to which the Company may be entitled. In the event that the provisions of any of
Section 10, 11, or 12 hereof should ever be adjudicated to exceed the time,
geographic or other limitations permitted by applicable law in any jurisdiction,
then such provisions shall be deemed reformed in such jurisdiction to the
maximum time, geographic or other limitations permitted by applicable law.

 

15. Notices.

 

14.1 Any notice required or permitted under this Agreement shall be in writing
and sent by United States first class mail, by certified mail, return receipt
requested, by facsimile or by hand delivery to the parties at their respective
addresses set forth below or at such other address as the parties may designate
by notice from time to time:

 

If to the Company:

 

QSAM Therapeutics, Inc.

3616 Far West Blvd., Suite 117-292

Austin, TX 78731

Attn: Chief Executive Officer

 

If to the Executive:

 

C. Richard Piazza

6226 Lindyann Ln.

Houston, TX 77008

 

16. Arbitration.

 

15.1 Any controversy or claim arising from, or relating to, this Agreement, or
the breach hereof, shall be settled by arbitration in accordance with the Model
Employment Arbitration procedures of the American Arbitration Association, and
judgement upon the award rendered by a panel of three (3) arbitrators may be
entered in any court having jurisdiction thereof. The arbitrators shall commence
the hearing not later than sixty (60) days after the demand unless the parties
agree otherwise in writing. Arbitration under this Agreement shall take place in
Travis County, Texas.



 

 

 

 

17. Entire Agreement.

 

16.1 With the exception outlined in Section 4.3, This Agreement supersedes any
and all prior Agreements or arrangements between the parties with respect to the
employment of the Executive by the Company and sets forth the entire Agreement
between the parties with respect to the subject matter hereof, and it may be
amended only by a written document signed by both parties to this Agreement.

 

17. Successors and Assigns.

 

17.1 This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their heirs, personal representatives, successors and
assigns; provided that the Executive’s duties hereunder are of a personal nature
and may not be assigned.

 

18. Governing Law.

 

18.1 This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas

 

19. Counterparts.

 

19.1 This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
Agreement.

 

 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

  QSAM Biosciences, Inc.         By: /s/ Christopher Nelson      Representative
for the Board of Directors         THE EXECUTIVE         /s/ C. Richard Piazza  
Executive

 

 

 

 

Exhibit A

 

FORM OF RELEASE AGREEMENT

 

QSAM Biosciences, Inc.

 

Employment Termination Date: _______________________

 

11. Introduction and General Information. Signing this release (this “Release”)
is one condition to receiving certain benefits offered by QSAM Biosciences, Inc.
(the “Company”) that are in addition to anything of value to which you already
are entitled. Reference is made to that certain Terms of Employment Agreement
dated November 1, 2020 (the “Agreement”) between you and the Company.
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Agreement.

 

The Agreement provides that the Company will provide certain consideration, if
among other requirements, you execute and deliver this Release and do not revoke
the ADEA Release (as defined below) following your termination date and within
the periods specified in Section 2(b), as set forth below. You should thoroughly
review and understand the effect of this Release before signing it. To the
extent you have any claims covered by this Release, you will be waiving
potentially valuable rights by signing this Release. You also are advised to
discuss this Release with your attorney.

 

12. Releases.

 

  (a) General Release. You agree that the foregoing consideration (including the
consideration to be provided pursuant to the Agreement) represents settlement in
full of all outstanding obligations owed to you by the Company and its current
and former officers, directors, employees, agents, investors, attorneys,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns (collectively, the “Releasees”). You
(for yourself, your spouse, executors, heirs, beneficiaries, representatives,
agents, attorneys, assigns, insurers and assurers, and anyone claiming by or
through him) hereby and forever release the Releasees from any and all manner of
actions, causes of action, suits, charges, claims, complaints, counterclaims,
defenses, demands, damages or liabilities whatsoever, including, without
limitation, attorneys’ fees, known or unknown, accrued or which may ever accrue,
whether based in contract or tort, statutory or common law, of every kind and
nature whatsoever, arising from the beginning of time to the execution date of
this Release, and hereafter, whether or not relating to or arising from your
employment and termination of employment with the Company and any act that has
occurred as of the date of the execution of this Release in connection with any
service that you may have rendered or may have been requested to render to or on
behalf of the Company at any time, other than the rights and obligations under
this Release, and except as to claims arising under the Age Discrimination in
Employment Act (“ADEA”), which are addressed in subsection (b) below. Except as
to claims arising under the ADEA, which are covered in subsection (b) below, and
as provided for in subsection (c) below, this Release shall be construed as
broadly as possible and shall include without limitation: (i) any contractual or
other claims of employment, benefits, or payment you may have; (ii) any claims
arising out of or in connection with the initiation, termination or existence of
your employment relationship with the Company or any service performed on behalf
of the Company; (iii) any claims regarding wages and/or compensation in any form
whatsoever, vacation, leaves, bonuses, commissions, monies, perquisites,
benefits, severance, or any other item attributable to or arising in connection
with your employment with the Company; (iv) any and all claims relating to the
issuance of all outstanding shares of capital stock of the Company; and (v)
without limitation, claims, if any, arising under the following:

 

    ● Title VII of the Civil Rights Act of 1964, as amended;     ● The Americans
with Disabilities Act of 1990, as amended;

 

 

 

 

    ● The Fair Labor Standards Act of 1938, as amended;     ● The Family and
Medical Leave Act of 1993;     ● The Employee Retirement Income Security Act of
1974 (ERISA), as amended (non-vested rights);     ● The Occupational Safety and
Health Act of 1970 (OSHA), as amended;     ● Texas Labor Code § 21.001, et seq.
(Texas Employment Discrimination);     ● Texas Labor Code § 61.001, et seq.
(Texas Pay Day Act);     ● Austin, Texas Code of Ordinance, Title V, Chapters
5-3, 5-5 and 5-6;     ● any other federal, state or local civil or human rights
law or other local, state or federal law, regulation or ordinance;     ● any
public policy, contract, tort, or common law (including, without limitation,
those relating to fraud, whistleblower, retaliation, negligent or intentional
conduct of any nature, constructive discharge, emotional distress, personal
injury); or     ● intentional conduct of any nature, constructive discharge,
emotional distress, personal injury.

 

  (b) ADEA Release. For the good and valuable consideration provided for under
the Agreement, the sufficiency of which is hereby acknowledged, and to which you
acknowledge you are not otherwise entitled, and other valuable consideration,
the sufficiency of which is hereby acknowledged, you hereby completely and
forever release and irrevocably discharge each of the Releasees, of and from any
and all liabilities, claims, actions, demands, and/or causes of action, arising
under the ADEA on or before the date of this Release (the “ADEA Release”), and
hereby acknowledge and agree that: the Agreement and this Release, including
this ADEA Release, was negotiated at arms’ length; the Agreement and this
Release, including the ADEA Release, is worded in a manner that you fully
understand; you specifically waive any rights or claims under the ADEA; you
knowingly and voluntarily agree to all of the terms set forth in the Agreement
and this Release, including this ADEA Release; you acknowledge and understand
that any claims under the ADEA that may arise after the date of this Release are
not waived; the rights and claims waived in this Release and this ADEA Release
are in exchange for consideration over and above anything to which you were
already undisputedly entitled; you have been and hereby are advised in writing
to consult with an attorney prior to executing the Agreement, this Release and
the ADEA Release; you understand that you have been given a period of up to
twenty-one (21) days to consider the ADEA Release prior to executing it; and you
understand that you have been given a period of seven (7) days from the date of
the execution of the ADEA Release to revoke the ADEA Release, and understand and
acknowledge that the ADEA Release will not become effective or enforceable until
the revocation period has expired. If you elect to revoke this ADEA Release,
revocation must be in writing and presented to the Board of Directors or their
designee within seven (7) days from the date of the execution of the Release.

 

 

 

 

  (c) Notwithstanding the foregoing, by executing this Release, you shall not be
deemed to have waived any rights with respect to your right to exercise vested
stock options or your ownership of vested capital stock of the Company (although
pursuant to this subsection (c), you are expressly waiving and releasing any and
all claims, including any shareholder derivative claims, that you may have had
from the beginning of time through the date of this Release as a stockholder of
the Company). Furthermore, nothing in this Release is intended to be construed
as a release of your rights of indemnification and exculpation for actions as a
director, employee or officer of the Company you have at law or under the
governing documents (charter and bylaws) of the Company or any of its Affiliates
(as defined below), any written indemnity agreement with regard to the
foregoing, or any D&O insurance coverage under which you may be covered by in
connection with the foregoing; provided that in no event shall you be entitled
to make any claim thereunder, under the Company’s or the Affiliates’ governing
documents or insurance policies, or otherwise in defense of, or for exculpation,
indemnification or advancement with respect to your compliance with this Release
or your breach or alleged breach of this Release.         (d) Release of Unknown
Claims. You understand and agree, in compliance with any statute or ordinance
which requires a specific release of unknown claims or benefits, that, except
where expressly prohibited by law, this Release includes a release of unknown
claims, and you hereby expressly waive and relinquish any and all claims, rights
or benefits that you may have which are unknown to you at the time of the
execution of this Release. You understand and agree that if, hereafter, you
discover facts different from or in addition to those that you now know or
believe to be true, that the waivers and releases of this Release shall be and
remain effective in all respects notwithstanding such different or additional
facts or the discovery of such facts.         (e) No Other Claims; Ownership of
Claims. You represent and warrant that you do not presently have on file, and
further represent and warrant to the maximum extent allowed by law that you will
not hereafter file, any lawsuits, claims, charges, grievances or complaints
against the Company and/or any of the Releasees in or with any administrative,
state, federal or governmental entity, agency, board or court, or before any
other tribunal or panel of arbitrators, public or private, based upon any
actions or omissions by the Company and/or any of the Releasees occurring prior
to the date of this Release. To the extent that you are still entitled to file
any administrative charge with any governmental agency, you hereby release any
personal entitlement to reinstatement, back pay, or any other types of damages
or injunctive relief in connection with any civil action brought on your behalf
after your filing of any administrative charge. Finally, you represent and agree
that you are the sole and lawful owner of all rights, title and interest in and
to all released matters, claims and demands arising out of or in any way related
to your employment with the Company and/or the termination thereof.

 

 

 

 

  (f) Company’s Remedies for Breach. You acknowledge and agree that any breach
by you of this Release or of your obligations under the Agreement, shall
constitute a material breach of the Agreement, and shall entitle the Company
immediately to recover the consideration provided to you in connection with the
Agreement, except as provided by law. Except as provided by law, you shall also
be responsible to the Company for all costs, attorneys’ fees and any and all
damages incurred by the Company in: (a) enforcing your obligations under this
Release and the Agreement, including the bringing of any action to recover the
consideration, and (b) defending against a claim brought or pursued by you in
violation of the terms of this Release.

 

13. Non-Disparagement. (a) You agree that you will not, directly or indirectly,
disclose, communicate or publish any disparaging or critical information
concerning the Company or any parent or subsidiary of the Company, or any
company controlled by the Company, or any other entity or organization wholly or
partially, directly or indirectly, owned or controlled by the Company or any
former officer or director of the Company (each, an “Affiliate”), their
business, financial condition, professional skills or expertise, suppliers,
customers or clients, products or services, operations, market position,
performance, technology, employees, officers, directors, consultants,
representatives, agents or investors, or proprietary or technical information
whatsoever, or directly or indirectly cause or encourage others to disclose,
communicate, or publish any disparaging or critical information concerning the
same and (b) nothing contained in this paragraph is intended to prevent any
person from testifying truthfully in any legal proceeding in which such person
is under a subpoena or other court order to do so.     14. No Interference. You
agree that you will not act in any manner that might damage the business of the
Company or its Affiliates or the Company’s investors or their respective
affiliates. You agree that you will not, directly or indirectly, counsel or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges or complaints by any third
party against the Company or its Affiliates or the Company’s investors or their
respective affiliates and/or any officer, director, employee, agent,
representative, shareholder or attorney of any of the foregoing, provided that
nothing herein shall prohibit you from testifying truthfully in any legal
proceeding in which you are under a subpoena or other court order to do so.    
15. Cooperation. You agree to cooperate with the Company and its Affiliates, at
the Company’s reasonable request and without further consideration, in all
respects concerning any matters which require your assistance, cooperation or
knowledge, including communicating with persons inside or outside the Company
and any Affiliate and assistance/availability for any agency, board and legal
investigations and proceedings.

 

 

 

 

16. Confidentiality. You agree to keep the terms and conditions of this Release
confidential, except for any discussion with family members, accountants, or
legal counsel, or as required by law.     17. Severability. If any provision
contained in this Release is determined to be void, illegal or unenforceable, in
whole or in part, then the other provisions contained herein shall remain in
full force and effect as if the provision which was determined to be void,
illegal or unenforceable had not been contained herein.     18. Re-Affirmation.
You agree and acknowledge that your fulfillment of the obligations contained in
your Proprietary Information and Inventions Agreement (your “PIIA”) are
necessary to protect the Company’s Intellectual Property Rights (as defined in
your PIIA) and to preserve the Company’s value and goodwill. You further
acknowledge the time, geographic and scope limitations of your obligations not
to compete and not to interfere under your PIIA are reasonable, especially in
light of the Company’s desire to protect its Proprietary Information, and that
you will not be precluded from gainful employment if you are obligated not to
compete or interfere with the Company pursuant to the terms of your PIIA.
Notwithstanding the foregoing, even if you fail to deliver or if you validly
revoke this Release, nothing shall be deemed to affect the validity of your PIIA
or the obligations contained therein.     19. Choice of Law. This Release shall
be interpreted under and governed by, construed and enforced in accordance with,
and subject to, the laws of the State of Texas, without giving effect to any
principles of conflicts of law.     20. Voluntary Agreement. YOU UNDERSTAND AND
AGREE THAT YOU MAY BE WAIVING SIGNIFICANT LEGAL RIGHTS BY SIGNING THIS RELEASE,
AND REPRESENT THAT YOU HAVE ENTERED INTO THIS RELEASE VOLUNTARILY, AFTER HAVING
THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF YOUR OWN CHOOSING, WITH A FULL
UNDERSTANDING OF THE RELEASE AND ALL OF ITS TERMS.

 

[Signature page follows]

 

 

 

 

THE UNDERSIGNED HAS READ AND FULLY CONSIDERED THE RELEASE LANGUAGE HEREIN AND
DESIRES TO ENTER INTO THIS RELEASE. I ALSO HAVE BEEN ADVISED HEREIN IN WRITING
TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS RELEASE. HAVING ELECTED TO
SIGN THIS RELEASE AND RECEIVE THE CONSIDERATION IN THE AGREEMENT, I FREELY AND
KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER INTO THIS RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS I HAVE OR MIGHT HAVE AGAINST THE COMPANY
AND THE OTHER RELEASED PARTIES AS OF THE DATE I SIGN THIS RELEASE.

 

     

[Name of Executive]

              Date:  

 

ACKNOWLEDGED AND ACCEPTED:

QSAM BIOSCIENCES, INC.

 

By:     Name:     Title:     Date:    

 

 

 

 

Schedule I

 

Schedule of Base Salary, Performance Based Incentive Cash Bonus, Stock Options
and Performance Based Stock Options For Fiscal Year 2021

 

The Executive’s compensation for Fiscal Year 2021 shall include:

 

1. Annual Base Salary: $225,000

 

2. Performance Based Incentive Cash Bonus: A Performance Based Incentive Stock
and/or Cash Bonus subject to successful completion of the following Performance
Objectives and as determined by the Company and Board of Director:

 

Performance Objectives   Measurable Outcome  

Completion

Date

 

Percent

Allocation of the

Total Potential

Bonus

 

Total

Potential

Bonus $

                 

 

3. Performance Based Stock Option: TBD shares of common stock

 

Performance Objectives   Measurable Outcome  

Completion

Date

 

Percent

Allocation of the

Total Potential

Bonus

 

Total

Potential

Bonus # of Shares

                 

 

4. Time Based Stock Option: TBD shares of common stock

 

Award of Performance Based Incentive Cash Bonus and Stock Options shall be
subject to final review and approval by the Compensation Committee

 

A-1

 

 

Schedule II

 

Schedule of Restricted stock Owned by C. Richard Piazza

as of NOVEMBER 1, 2020

 

Certificate

Number

 

Number of

Shares

 

Date of

Issuance

  Agreement               TOTAL            

 

Schedule of Stock options held by C. Richard piazza

as of NOVEMBER 1, 2020

 

Grant

Date

 

Vesting

Commencement

Date

 

Number of

Option

Shares

  Agreement               TOTAL            

 

A-2

